Dissenting Opinion by
Mr. Justice Roberts:
Saying that its decision is dictated by the principles of comity, the majority today declares that the trial court should never have taken jurisdiction over this suit. The result of this conclusion is that the courts of this Commonwealth will never be able to play any role in the resolution of this controversy. I must dissent for several interdependent reasons.
First, Pennsylvania’s interest in this controversy, though probably quantitatively less than that of New Jersey, is still substantial. The contract upon which the appellees base their cause of action was signed in Pennsylvania by an employer created in part by the Commonwealth and by a union representing Pennsylvania-based employees. And although most of the PATCO-operated high-speed line lies in New Jersey, that section of the operation in which the affected employees used to work ran only between Philadelphia *107and Camden. This is therefore not a case where Pennsylvania’s interest is truly insubstantial.
Secondly, even if both Pennsylvania and New Jersey assume jurisdiction, and even if both states attempt to resolve the controversy, it is not inconceivable that their actions will be compatible. Pennsylvania need not specifically enforce the TWU-PATCO agreement, but could grant such relief as damages or merely requiring PATOO to hire the affected employees without mandating their union affiliation. In fact, assuming that both states will apply intelligent confliets-of-law rules, the likelihood of consistent and complimentary outcomes in both suits is high.
Thirdly, I believe that it is improper to dismiss a case on grounds of comity at the preliminary objection stage whenever there is the least doubt as to the propriety of such an action. All of the ends which are served by such a resolution can be equally well reached at a later stage in the litigation. The inconveniences of proceeding further seem slight when compared with the finality of dismissal. At the very least, the trial court could, if appropriate, stay the proceedings but retain jurisdiction pending the outcome of litigation in the other forum before deciding to divest itself of all jurisdiction over the matter.